Citation Nr: 0621977	
Decision Date: 07/24/06    Archive Date: 08/10/06

DOCKET NO.  02-21 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an effective date earlier than March 29, 2002, 
for the award of a 30 percent evaluation for psychogenic 
gastrointestinal disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to December 
1945.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2002 rating decision of the 
Albuquerque, New Mexico, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO granted a 30 percent evaluation 
for psychogenic gastrointestinal disorder.  The veteran 
asserts that he wants an earlier effective date.

In July 2004, the Board granted a motion to advance the 
appeal on the Board's docket.  Also in July 2004, the Board 
remanded the claim for additional development and 
adjudicative action.  The case has been returned to the Board 
for further appellate review.

The record reflects the veteran filed a claim for service 
connection for a disability or disabilities as a result of 
exposure to tetrachloride vapors while on active duty.  It 
appears that no action has been taken on this claim.  The 
Board refers this issue to the RO for initial consideration 
and appropriate action.  Godfrey v. Brown, 7 Vet. App. 398 
(1995).


FINDINGS OF FACT

1.  The veteran submitted an informal claim for increase for 
psychogenic gastrointestinal disorder on March 29, 2002.  

2.  Based upon VA treatment records, there were numerous 
unadjudicated claims for an increased evaluation for post-
traumatic stress disorder as early as March 1999.  

5.  Between March 1998 and March 2002, there was a lack of 
competent evidence establishing a compensable evaluation for 
psychogenic gastrointestinal disorder.  




CONCLUSION OF LAW

The criteria for an effective date earlier than March 29, 
2002, for the award of a 30 percent evaluation for 
psychogenic gastrointestinal disorder have not been met.  
38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. §§ 3.400, 
Part 4, Diagnostic Code 7319 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION
I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005)), imposes obligations on VA in terms of 
its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.

By letter dated in October 2004, VA advised the veteran of 
the essential elements of the VCAA.  VA informed the veteran 
that it would make reasonable efforts to help him get the 
evidence necessary to substantiate his claim for an earlier 
effective date, but that he must provide enough information 
so that VA could request any relevant records.  It told him 
that it was responsible for obtaining any evidence held by a 
government agency.  VA also informed the veteran to submit 
any evidence in his possession that pertained to the claim.  
With respect to informing the veteran of the evidence 
necessary to substantiate the claim, VA provided the 
provisions of 38 U.S.C.A. § 5110, which addresses how 
effective dates are assigned.   

In this case, the VCAA letter was issued after the 
determination that assigned the effective date of March 29, 
2002, for the award of a 30 percent evaluation for 
psychogenic gastrointestinal disorder.  However, any defect 
with respect to the timing of the VCAA notice requirement was 
harmless error.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  The veteran responded to the April 2005 VCAA letter, 
and the claim was readjudicated in April 2006, when VA issued 
a supplemental statement of the case.  For these reasons, the 
veteran has not been prejudiced by the timing of the VCAA 
letter.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements apply to all five elements of a service 
connection claim.  Those five elements include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  A 
letter addressing these elements was sent to the veteran in 
March 2006.  

VA has obtained VA treatment records dated from 1991 to the 
present and private medical records identified by the 
veteran.  VA did not provide the veteran with an examination 
or obtain an opinion in connection with his claim for an 
earlier effective date, as it was not a requirement.  
38 U.S.C.A. § 5103A(d)(2) (West 2002).  Specifically, in this 
case, the effective date is determined based upon evidence 
already in the claims file.  Additionally, a claim for an 
earlier effective date does not meet the statutory 
requirements for entitlement to a VA examination or medical 
opinion.  See 38 U.S.C.A. § 5103A(d)(2)(A) - (C).  

The Board therefore finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2005); 
Pelegrini II, supra; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The veteran has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.
II.  Earlier Effective Date

The RO granted a 30 percent evaluation for psychogenic 
gastrointestinal disorder, effective March 29, 2002.  The 
veteran asserts that the 30 percent evaluation should go back 
to the effective date that service connection for such 
disorder was granted.  

Unless specifically provided otherwise, the effective date of 
an award based on a claim for increase shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor.  38 
U.S.C.A. § 5110(a); see 38 C.F.R. 3.400.  An effective date 
for a claim for increase may be granted prior to the date of 
claim if it is factually ascertainable that an increase in 
disability had occurred within one year from the date of 
claim.  38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. 
§§ 3.400(o)(1) and (2) (2005); see Harper v. Brown, 10 Vet. 
App. 125, 126 (1997).

Under 38 C.F.R. 3.157(b), once a claim for compensation has 
been allowed, receipt of a VA or uniformed services 
outpatient or hospital examination or admission to a VA or 
uniformed services hospital will be accepted as an informal 
claim for increased benefits.  See Servello v. Derwinski, 
3 Vet. App. 196, 199 (1992).  The date on the outpatient or 
hospital examination will be accepted as the date of claim.  
38 C.F.R. 3.157(b)(1).

The Rating Schedule provides that when a disability is 
diagnosed both as a physical disability and a mental 
disorder, which applies to the veteran's service-connected 
disability, the disability shall be evaluated using a 
Diagnostic Code that represents the dominant (more disabling) 
aspect of the condition.  38 C.F.R. § 4.126(d) (2005).  

In awarding the veteran the 30 percent evaluation, the RO 
based it on the mental disability; however, the evidence of 
record clearly shows that the more dominant aspect of the 
condition is the physical symptoms associated with the 
gastrointestinal system.  Specifically, a March 2006 VA 
psychiatric evaluation report shows that the psychologist 
determined the veteran had no psychiatric disorder and noted 
that there was no evidence or history of a psychiatric 
disorder found.  Thus, the Board will consider criteria 
associated with the gastrointestinal symptoms the veteran 
experiences.

Additionally, in a March 2006 VA examination report, the 
examiner stated that the ulcerative colitis the veteran has 
is not associated with the service-connected psychogenic 
gastrointestinal disorder, and thus this disability will not 
be considered.  

The veteran has been diagnosed with irritable bowel syndrome 
and his symptoms associated with his gastrointestinal tract 
involve constipation and diarrhea.  The Diagnostic Code that 
most resembles the veteran's symptoms addresses irritable 
colon syndrome.  A mild disorder, with disturbances of bowel 
function and occasional episodes of abdominal distress 
warrants a noncompensable evaluation.  38 C.F.R. Part 4, 
Diagnostic Code 7319 (2005).  A moderate disability with 
frequent episodes of bowel disturbance and abdominal distress 
warrants a 10 percent evaluation.  Id.  A severe disability, 
with diarrhea, or alternating diarrhea and constipation, with 
more or less constant abdominal distress, warrants a 30 
percent evaluation.  Id.

The Board has thoroughly reviewed the evidence of record and 
finds that the preponderance of the evidence is against an 
effective date earlier than March 29, 2002, for the award of 
the 30 percent evaluation for psychogenic gastrointestinal 
disorder.  In this case, there is a July 1949 rating 
decision, which granted service connection for psychogenic 
gastrointestinal disorder and assigned a noncompensable 
evaluation.  The veteran did not appeal the assignment of the 
noncompensable evaluation.  Thus, that decision is final, see 
38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103, and an effective 
date earlier than July 1949 is legally precluded.  

The next time the veteran submitted a claim for an increased 
evaluation for psychogenic gastrointestinal disorder was on 
March 29, 2002.  However, there are VA treatment records, 
dated prior to the date of the veteran's March 2002 informal 
claim, which relate to the service-connected disability.  As 
a result, they are considered informal claims for increase.  
38 C.F.R. § 3.157(b).  Here, the earliest VA treatment record 
addressing abdominal symptoms is a March 8, 1999, treatment 
record, and thus a claim for increase has been pending since 
that time.  However, in reviewing the VA treatment records 
dated prior to March 2002, the preponderance of the evidence 
is against a finding that the veteran's service-connected 
psychogenic gastrointestinal disorder warranted a compensable 
evaluation prior to March 29, 2002.  The reasons follow.

In March 1999, the veteran reported occasional diarrhea and 
constipation.  Evaluation of the abdomen was nontender with 
positive bowel sounds.  A September 1999 VA outpatient 
treatment report shows the veteran reported he felt his bowel 
problems, which involved alternating between diarrhea and 
constipation stemmed from his wartime experience.  An October 
1999 VA outpatient treatment report shows that the examiner 
commented on his belief that the veteran's irritable bowel 
syndrome may be associated with the veteran's 
beliefs/cognitions.  In March 2000, the veteran reported 
increased abdominal bloating and diarrhea with some abdominal 
pain.  An October 2000 private medical record shows the 
veteran denied gastrointestinal pain.  In March 2001, he 
denied any bowel problems.  On March 19, 2002, the veteran 
reported having loose stools for the past 10 days without 
cramping.  

These treatment records show a gastrointestinal disorder that 
was no more than mild during this time period.  38 C.F.R. 
Part 4, Diagnostic Code 7319.  These records show the veteran 
occasionally reported diarrhea and constipation and abdominal 
pain.  Such symptoms are contemplated by the noncompensable 
evaluation under Diagnostic Code 7319.  See id.  These 
treatment records did not show that the veteran was having 
frequent episodes of bowel disturbance and abdominal distress 
or alternating diarrhea and constipation with constant 
abdominal distress.  What is notable is that the VA treatment 
records dated from 1991 to 1999 make no mention of any 
gastrointestinal symptoms.   Thus, there is a lack of 
evidence to establish that the veteran met the criteria for 
an evaluation in excess of 30 percent for psychogenic 
gastrointestinal disorder prior to March 29, 2002.

The Board is aware that it could be argued that the March 19, 
2002, VA treatment record established an increase in the 
veteran's service-connected disability.  However, even if the 
Board assigned that as the effective date, it would not 
change the payment of monetary benefits.  Specifically, 
payment of VA benefits is effective the first day of the 
calendar month following the month in which the award became 
effective.  38 U.S.C.A. § 5111(a) (West 2002); 38 C.F.R. § 
3.31 (2005).  If the Board granted an effective date of March 
19, 2002, it would not provide any additional compensation to 
the veteran, as the payment of the increased benefits began 
on April 1, 2002. 

Under the statute, the effective date for a "claim for 
increase . . . shall be fixed in accordance with the facts 
found" but shall not be earlier than the date of receipt of 
the claim.  38 U.S.C.A. § 5110(a).  Under the regulation, it 
states that the effective date for a claim for increase will 
be the date of claim or date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400.  Here, the RO has assigned March 
29, 2002, as the effective date for the 30 percent 
evaluation.  The veteran's date of claim is March 8, 1999.  
Applying the statute and the regulation, the appropriate 
effective date is March 29, 2002-the later date.  See 
38 C.F.R. § 3.400.  

VA must review all the evidence of record (not just evidence 
not previously considered) to determine the proper effective 
date.  See Hazan v. Gober, 10 Vet. App. 511, 518 (1997).  
However, the Court and VA's General Counsel have interpreted 
the provisions of 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400 as 
meaning that if the increase occurred within one year prior 
to the claim, the increase is effective as of the date the 
increase was "factually ascertainable."  If the increase 
occurred more than one year prior to the claim, the increase 
is effective the date of claim.  If the increase occurred 
after the date of claim, the effective date is the date of 
increase.  Harper v. Brown, 10 Vet. App. 125 (1997); 
VAOPGCPREC 12-98 (1998).  Here, the veteran's increase in 
symptomatology occurred after the date of claim.  In this 
circumstance the provisions of 38 U.S.C.A. § 5110(b)(2) are 
not applicable.  Id.  

In summary, based upon the "facts found," the appropriate 
effective date for the award of the 30 percent evaluation for 
psychogenic gastrointestinal disorder is March 29, 2002.  See 
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  From March 1999 to 
March 2002, there was a lack of competent evidence that the 
veteran met the criteria for a compensable evaluation for 
psychogenic gastrointestinal disorder.  See 38 C.F.R. Part 4, 
Diagnostic Code 7319.  

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the award 
of an effective date earlier than March 29, 2002, for the 
award of a 30 percent evaluation (or any compensable 
evaluation) for psychogenic gastrointestinal disorder, and 
the benefit-of-the-doubt rule is not for application.  See 
Gilbert, 1 Vet. App. at 55.


ORDER

An effective date earlier than March 29, 2002, for the award 
of a 30 percent evaluation for psychogenic gastrointestinal 
disorder is denied.



________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


